        Case 18-30264-sgj11 Doc 752 Filed 12/05/18                Entered 12/05/18 20:47:25      Page 1 of 6



        Holland N. O’Neil (TX 14864700)                      Michael K. Hurst (TX 10316310)
        Jason B. Binford (TX 24045499)                       Ben A. Barnes (TX 24092085)
        Melina N. Bales (TX 24106851)                        LYNN PINKER COX & HURST, LLP
        FOLEY GARDERE                                        2100 Ross Avenue, Ste. 2700
        FOLEY & LARDNER LLP                                  Dallas, Texas 75201
        2021 McKinney Avenue, Ste. 1600                      Telephone: (214) 981.3800
        Dallas, Texas 75201                                  Facsimile: (214) 981.3839
        Telephone: (214) 999.3000                            mhurst@lynnllp.com
        Facsimile: (214) 999.4667
        honeil@foley.com


        COUNSEL FOR NEUTRA LTD.



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

         In re:                                               §     Case No. 18-30264-SGJ-11
                                                              §     Case No. 18-30265-SGJ-11
         ACIS CAPITAL MANAGEMENT, L.P. and                    §
         ACIS CAPITAL MANAGEMENT GP, LLC,                     §     (Jointly Administered Under Case No.
                                                              §     18-30264-SGJ-11)
                                                              §
                               Debtors.                       §     Chapter 11

                        BENCH BRIEF OF NEUTRA LTD. - DIVESTITURE DOCTRINE

                   This is a bench brief submitted by Neutra Ltd. to address the divestiture doctrine asserted

        in Neutra Ltd.’s objection [Doc. 723] to approval of the disclosure statement [Doc. No. 661] and

        confirmation of the third amended plan of reorganization [Doc. No. 660, 696, 702].


                                                        I.
                                                     SUMMARY

                   1.     After this Court issued orders for relief herein, Neutra appealed the orders to the

        district court. The appeals are pending in No. 3:18-CV-1056-D (consolidated with No. 3:18-CV-

        1057-D, No. 3:18-CV-1073-D and No. 3:18-CV-1084-D). The appeal has been fully briefed. The

        parties await a ruling from the district court. Those appeals challenge this Court’s subject matter

        jurisdiction to enter the orders for relief and related decisions.


        PAGE 1
4832-4746-2786.2
        Case 18-30264-sgj11 Doc 752 Filed 12/05/18             Entered 12/05/18 20:47:25           Page 2 of 6



                                                      II.
                                                   ARUGMENT

                   2.   Under the divestiture doctrine, this court is divested of jurisdiction to confirm the

        proposed Plan D while the appeals of the orders for relief are pending. “It is a fundamental tenant

        of federal civil procedure that, subject to certain, defined exceptions, the filing of a notice of

        appeal from a final judgment of a trial court divests the trial court of jurisdiction and confers

        jurisdiction upon the appellate court. (citations omitted). This rule applies with equal force to

        bankruptcy cases.” In re TransTexas Gas Corp., 303 F.3d 571, 579 (5th Cir. 2002) (citing Griggs

        v. Provident Consumer Co., 459 U.S. 56, 58 (1982) (“The filing of a notice of appeal is an event

        of jurisdictional significance—it confers jurisdiction on the court of appeals and divests the

        district court of its control over those aspects of the case involved in the appeal.”)).

                   3.   The purpose of the rule is to avoid the confusion of placing the same matter

        before two courts at the same time and preserve the integrity of the appeal process. Whispering

        Pines Estates, Inc. v. Flash Island, Inc. (In re Whispering Pines Estates, Inc.), 369 B.R. 752, 757

        (B.A.P. 1st Cir. 2007). Where a question exists as to whether the trial court has lost jurisdiction,

        doubt should be resolved in favor of awaiting disposition of the appeal. Sea Star Line, LLC v.

        Emerald Equip. Leasing, Inc., No. 05-245, 2009 WL 3805569, at *3 (D. Del. Nov. 12, 2009).

                   4.   The leading case in the Fifth Circuit is TransTexas, where the Fifth Circuit has

        applied the divestiture doctrine and noted that in the bankruptcy context, “the bankruptcy court

        retains jurisdiction to address elements of the bankruptcy proceeding that are not the subject of

        that appeal.” TransTexas, 303 F.3d at 580 (n. 2) (emphasis added). Thus, “once an appeal is

        pending, it is imperative that a lower court not exercise jurisdiction over those issues which,

        although not themselves expressly on appeal, nevertheless so impact the appeal so as to interfere

        with or effectively circumvent the appeal process.” Bank of N.Y. Tr. Co. NA v. Pac. Lumber Co.


        PAGE 2
4832-4746-2786.2
        Case 18-30264-sgj11 Doc 752 Filed 12/05/18                Entered 12/05/18 20:47:25       Page 3 of 6



        (In re Scopac), 624 F.3d 274, 280 (5th Cir. 2010) (citing Whispering Pines, 369 B.R. at 759).

        During the appeal, the lower court may not alter or expand its judgment. Clark v. Gugino (In re

        Clark), No. ID-15-1065-KiFJu, 2016 Bankr. LEXIS 984, at *20 (B.A.P. 9th Cir. Mar. 29, 2016).

        The appealed order must “remain intact for the appellate court to review.” Cibro Petroleum

        Prods., Inc. v. Albany (In re Winimo Realty Corp.), 270 B.R. 99, 105 (S.D.N.Y. 2001).

                   5.       The U.S. District Court Northern District of Texas applied the divestiture doctrine

        in Sony Elecs., Inc. v. Daisytek, Inc. (In re Daisytek, Inc.), No. 3:04-CV-0754-G, 2004 U.S. Dist.

        LEXIS 14508 (N.D. Tex. July 29, 2004). In Daisytek, the bankruptcy court entered a settlement

        order allowing Sony Electronics, a creditor, to receive a reclamation claim against the Debtors.

        Id. at 4. The Bank Group (a group of lenders) appealed the settlement order claiming it had a

        security interest that extinguished Sony’s claim. Id. at 5. Later in the case, the bankruptcy court

        granted a motion by the Debtors that asked the bankruptcy court to revisit the effect that the

        Bank Group’s security interests had on Sony’s claim. Id. at 12. Sony objected, arguing that the

        court was divested of jurisdiction over the issue of its claim pending the Bank Group’s appeal of

        the settlement order. Id. at 6-7. The district court agreed with Sony. Id. at 15. Because the

        question of whether the Bank Group’s security interests extinguished Sony’s claim was on

        appeal, the bankruptcy court could not reconsider the matter while the appeal was pending. Id. at

        14.

                   6.       Here, the question is whether confirming Plan D would interfere with Neutra’s

        appeal. Orders for relief are final orders that are appealable. 11 U.S.C. § 303; In re Mason, 709

        F.2d 1313, 1316 (9th Cir. 1983). The issues stated by Neutra in its timely appeal are:

                           “The question is whether the bankruptcy court erred in issuing Orders for Relief
                            against the Debtors based on involuntary bankruptcy petitions filed against them.”




        PAGE 3
4832-4746-2786.2
        Case 18-30264-sgj11 Doc 752 Filed 12/05/18                Entered 12/05/18 20:47:25         Page 4 of 6



                           “Did the court err in denying the debtors’ motion to dismiss the involuntary
                            petitions for lack of subject matter jurisdiction (or alternatively to compel
                            arbitration) where petitioning creditor Joshua Terry had signed a contract with the
                            debtors providing for mediation and arbitration of their dispute and precluding
                            them from “fil[ing] a suit in court” or “initiat[ing] a judicial suit”?”

                           “Did the court err in not dismissing the involuntary petitions where evidence
                            showed that the sole petitioning creditor, Terry, had filed in bad faith for the sole
                            purpose of collecting his judgment against the debtors?”

                           “Did the court err in not abstaining in this two-party dispute between Terry and
                            debtor Acis Capital Management LP, where the bankruptcy is injuring Acis and
                            Neutra (and others), and Terry can pursue collection of his judgment in state
                            court? (emphasis added).”

        See Brief of Appellant Neutra, Ltd., at 2-3, Neutra, Ltd., et al., v. Joshua N. Terry, et al., No.

        3:18-CV-1056-D, ECF No. 11. The district court must decide if it was proper for this Court to

        assert jurisdiction over the Debtors’ estate by issuing orders for relief.

                   7.       Confirmation of Plan D would interfere with the district court’s jurisdiction in the

        appeal by effectively extracting the Debtors (which become “Reorganized Debtor” under Plan D)

        from the bankruptcy cases. Plan D implements no action as to the bankruptcy estates’ property—

        i.e., the assets of Acis LP and Acis GP. Instead, it purports to change the equity ownership of the

        debtors, and it purports to issue an injunction against non-debtors, precluding them from

        exercising their contract and property rights. But none of the contract or property rights owned

        by the Debtors is adjusted, sold, or transferred; rather, those rights remain intact for the

        Reorganized Debtors. In short, Plan D takes no action under Chapter 11 to “reorganize” the

        Debtors, themselves. But it has the profound effect of stripping Neutra of all of its rights and

        enjoining the exercise of certain rights of non-debtor third parties.

                   8.       Plan D effectively implements a prejudgment attachment or garnishment, for the

        primary benefit of Josh Terry. It provides him a “remedy” that should have been pursued in state

        or federal court, without the assertion or assistance of bankruptcy jurisdiction under 28 U.S.C. §


        PAGE 4
4832-4746-2786.2
        Case 18-30264-sgj11 Doc 752 Filed 12/05/18             Entered 12/05/18 20:47:25         Page 5 of 6



        1334. In short, Plan D is a “plan of reorganization” in name only. It is a prejudgment attachment

        or garnishment of third-party property, in the form of a bankruptcy plan of reorganization, but

        not in substance.

                   9.    Acting as it does to grant non-bankruptcy relief under the guise of implementing a

        bankruptcy plan of reorganization, Plan D effectively extracts the Debtors from the bankruptcy

        and substantively implements a taking of Neutra’s property rights for Mr. Terry’s sole benefit.

        This is directly among the issues raised by Neutra in its appeal.

                   10.   While that appeal is pending, this Court is divested of jurisdiction to make the

        decision to confirm Plan D.


                                                   III.
                                          RESERVATION OF RIGHTS

                   11.   Nothing herein shall be construed as an admission of, or concession to, any fact

        contained in the disclosure statement or proposed plan of reorganization, as amended, and Neutra

        reserves all rights to contest all legal and factual allegations at the confirmation hearing.




        PAGE 5
4832-4746-2786.2
        Case 18-30264-sgj11 Doc 752 Filed 12/05/18          Entered 12/05/18 20:47:25       Page 6 of 6



        Dated: December 5, 2018                     Respectfully submitted,

                                                    /s/ Holland N. O’Neil
                                                    Holland N. O’Neil (TX 14864700)
                                                    Jason B. Binford (TX 24045499)
                                                    Melina N. Bales (TX 24106851)
                                                    FOLEY GARDERE
                                                    FOLEY & LARDNER LLP
                                                    2021 McKinney Avenue, Ste. 1600
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 999.3000
                                                    Facsimile: (214) 999.4667
                                                    honeil@foley.com
                                                    jbinford@foley.com
                                                    sbeck@foley.com
                                                    mbales@foley.com
                                                    and
                                                    Michael K. Hurst (TX 10316310)
                                                    Ben A. Barnes (TX 24092085)
                                                    LYNN PINKER COX & HURST, LLP
                                                    2100 Ross Avenue, Ste. 2700
                                                    Dallas, Texas 75201
                                                    Telephone: (214) 981.3800
                                                    Facsimile: (214) 981.3839
                                                    mhurst@lynnllp.com
                                                    bbarnes@lynnllp.com

                                                    COUNSEL FOR NEUTRA LTD.




                                       CERTIFICATE OF SERVICE

                This is to certify that on December 5, 2018, a true and correct copy of the foregoing was
        served electronically via the Court’s ECF system on those parties registered to receive such
        service.

                                                          /s/ Jason B. Binford
                                                          Jason B. Binford




        PAGE 6
4832-4746-2786.2
